Case 1:20-cr-00343-GBD Document 102 Filed 03/23/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

~against- serRePesme: ORDER
MELIKE MCCRIMMON,

Defendant.

 

 

Upon the application of Melike McCrimmon, by his attorneys, Justine Harris and Anna
Estevao, for an order authorizing the Jury Administrator for the Southern District of New York
to produce the records pursuant to 28 U.S.C. § 1867(f):

IT IS HEREBY ORDERED that the Jury Administrator for the Southern District of New
York is authorized and directed to produce the following records to defense counsel, Justine
Harris and Anna Estevao, on or before April 5, 2021:

(a) A list of all the individuals who received a summons to appear for jury service at the
Southern District of New York on April 6, 2021 (the “April 6 potential jurors”),
including each individual’s demographic information, such as age, race, and gender;

(b) A copy of the summons received by the April 6 potential jurors, including any
additional instructions, such as the Southern District of New York’s “Supplemental
Juror Questionnaire”;

(c) Records of the results of the phone screening described in the Supplemental Juror

Questionnaire, including each potential juror’s answers to Questions | through 9, and
whether each potential juror’s service was excused or postponed.

IT IS FURTHER ORDERED that any such records be produced subject to the August 17,

2020 Supplemental Protective Order, entered on the docket as ECF No. 22.

 

' See https://www.nysd.uscourts.gov/sites/default/files/pdf/Jury_Duty/Supplemental%20Juror%20Questionnaire.pdf.

 
Case 1:20-cr-00343-GBD Document 102 Filed 03/23/21 Page 2 of 2

SO ORDERED.

MAR 2 3 2021/

Dated: March __, 2021

New York, New York
gh. Gerge B. Daniels

 

 

 
